DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
The claims dated 3/8/21 are entered. Claim 1 is amended. Claims 3-14 and 18-20 remain cancelled. Claims 1-2 and 15-17 are pending and addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the following newly added phrases found in two locations improperly attempt to use the word ‘between’ as a verb: “disposed on the right side between the first upper header and the second upper header to between the first upper header…” (and similar but stating lower headers).

The remaining claims are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 2016/0138871) in view of JP 2004144395 (‘395), and ‘439 (JP 2010-38439 A).

Regarding claims 1 and 2, Matsumoto teaches a microchannel type heat exchanger comprising: a first heat exchange module (200) and a second heat exchange module (100) that are stacked together 
wherein: the first heat exchange module comprises: a first lower header (202), a first upper header (201) disposed upper side of the first lower header (orientation is not specified in Matsumoto and does not affect the functioning of the device, so either direction can be treated as “up”); a plurality of flat tubes (203) communicating between the first upper and lower headers with upper sides of the tubes coupled to the first upper header and lower sides of the tubes coupled to eth first lower header for refrigerant to flow therein (see Figs.);
wherein the second heat exchange module comprises: a second lower (102) and upper (101) header disposed opposite the first lower and upper headers, respectively (see Figs.), and a plurality of flat tubes (103) communicating between the second upper and lower headers with upper sides of the tubes coupled to the second upper header and lower sides of the tubes coupled to the second lower header for refrigerant to flow therein (see Figs.);
wherein the heat blocking member comprises:
a second heat blocking member formed in a plate shape (300) disposed on a left side (see Fig. 9; left-right orientation is based on point of view) between the first and second lower headers (see Fig. 12) to couple the first and second lower headers without other coupling structures (see Fig. 12; Para. [0083]-[0084]; the three components are all brazed together without the use of other coupling structures);
a third heat blocking member formed in a plate shape and disposed between the first and second upper headers (the central plate shape of 107 located between 201 and 101), a fourth heat blocking member formed in a plate shape and disposed between the first and second lower headers (the central plate shape of 109 located between 102 and 202; see Fig. 9); the second heat blocking 
the second heat blocking member (300) is disposed between the second lower header (102; see Fig. 9) and the first lower header (202; see Fig. 2) and forms a second heat blocking space therebetween;
the fourth heat blocking member (109) is disposed between the second lower header (102; see Fig. 9; the portion of 109 which is illustrated between 202 and 102 and contacts 102) and the first lower header (202; see Fig. 9; the portion of 109 which is illustrated between 202 and 102 and contacts 202);
the heat blocking space is formed between the first and second heat exchange module (the illustrated clearance between the modules; e.g. Fig. 9; Para. [0085]);
baffles (e.g. 105, 205) create the refrigerant passes; the heat blocking member (300) is disposed between the headers which communicate with each other (see Fig. 9; the heat blocking member actually forms the connections between the headers); where adjacent of the first and second headers communicate with each other first holes are provided in the first header (Fig. 12; 202c) and second holes are provided in the second header (102c; Fig. 12) and the heat blocking member (300) is disposed between the first and second holes (Fig. 12) whereby refrigerant flows through these holes (in the combination this is refrigerant of the third pass); heat blocking member (300) comprises a plate hole (301a; Fig. 12) that connects the first and second upper or lower holes so that refrigerant flows (Fig. 12); a fourth heat blocking member (the central plate shape of either 109 or 108 located between 102 and 202; see Fig. 9)is disposed between the first lower header and the second lower header.

Matsumoto does not explicitly teach third and fourth heat blocking members that are formed in a plate shape  and coupled to the respective headers without other coupling structures.

It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Matsumoto with heat blocking members which join the headers together without other coupling structures, as taught by ‘439, in order to allow for assembly of the device without the risk of accidental contact between adjacent delicate structures (such as 104 and 204).

Matsumoto does not specify the manner of attachment of the members 107 and 109 to the headers. It is noted that the recitation of attachment “by a brazing process” is merely a product by process recitation and therefore, as the teachings of Matsumoto teach equivalent structure, they meet the claim limitation.

Matsumoto does not teach the precise baffle and flowpath layouts or the first heat blocking member.
 ‘395 teaches that a first heat exchange module comprises first fins (9) connecting the flat tubes (4) and conducts heat, a first lower header (6) connected to a first side of the plurality of flat tubes disposed therein (Fig. 1) the first lower header being in communication with the first side of the plurality of flat tubes so that the refrigerant flows, a first upper header (8) connected to a second side of the plurality of flat tubes (4) disposed therein, the first upper header being in communication with the second side of the plurality of flat tubes so that the refrigerant flows (Fig. 1) a first baffle (22; Fig. 5) disposed within the first lower header (6), the first baffle forming the first (I) and second (II) passes by 
the second heat exchange module comprises a second fin (9) that connects the flat tubes (3) and conducts heat, a second lower header (5) connected to a first side of the plurality of flat tubes (3) disposed therein the second lower header being in communication with the first side of the plurality of flat tubes so that a refrigerant flows, a second upper header (7) connected to a second side of the plurality of flat tubes (3) disposed therein, the second upper header being in communication with the second side of the plurality of flat tubes (3) so that the refrigerant flows, and a third  baffle (23; Fig. 5) disposed within the second lower header (5) the third baffle forming the (3-2)th pass (IV) of the third pass (III and IV together) and the fourth pass (V) by partitioning the second lower header (5; Fig. 5); the first (6) and second (5) lower headers communicate at the third pass (see 17) and the first (8) and second (7) upper headers communicate at the third pass (see 18); wherein a first pass (Fig. 5; I) is disposed in some of the plurality of flat tubes that are disposed in the first heat exchange module (2) and along which a refrigerant flows in one direction (Fig. 5; down); a second pass (Fig. 5; II) disposed in some of the remaining tubes of the plurality of flat tubes that are disposed in the first heat exchange module (2) and along which the refrigerant supplied from the first pass flows in an opposite direction to a direction of the first pass (Fig. 5; up); a third pass (III and IV) distributed and disposed in a remainder of the plurality of flat tubes that are disposed in the first heat exchange module (2) other than the first pass and the second pass (III) and in some of a plurality of flat tubes that are disposed in the second heat exchange module (1; IV; Fig. 5); and a fourth pass (V) disposed in a remainder of the plurality of flat tubes that are disposed in the second heat exchange module (1) and along which a refrigerant supplied from the third pass flows in an opposite direction to a direction of the third pass (Fig. 5; up), refrigerant third pass comprises a (3-1)th pass (III) disposed in the remainder of the plurality of flat tubes that are 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Matsumoto with the layout of passes, as taught by ‘395, in order to increase uniformity of thermal transfer at each pass.
It also would have been obvious to one of ordinary skill in the art at the time of the invention to provide the inter-header communication and baffle locations taught by ‘395 to the device of Matsumoto in order to increase uniformity of thermal transfer at each pass.
It is noted that, because Matsumoto teaches the placement of the heat blocking member (300) and associated holes in the headers for passing refrigerant (102c, 202c) between adjacent of the first and second headers which communicate with each other, in the combination there will be two heat blocking members (first and second heat blocking members, located at the upper and lower portions of the 3-1th and 3-2th pass) and two sets of holes with one located between the upper two headers (analogous to the location 18 of '395) and with another located between the lower two headers (analogous to the location of 17 of '395). As with the second heat blocking member, the first, which is identically constructed, will also have a front surface coupled to the rear surface of the second upper 

As an interpretive aid, it is noted that (1) no reference is provided for the directionality of "upper", “lower”, “left”, and “right” and therefore minimal weight has been given to these terms and (2) even were such reference points to be included in further claims with reference, exempla gratia, to gravity the heat exchangers of the prior art are just as capable of operating with either side facing "upward".

'395 further teaches that: the number of tubes in the (3-1)th and (3-2)th passes are the same (see Fig. 5), per claim 15; that the number of tubes in the first, second, third, and fourth passes gradually increases (see Fig. 5; 2->5->6->7), per claim 16.

Regarding claim 17, ‘395 teaches in one embodiment (Fig. 5) an arrangement whereby the first, second, third, and fourth passes have, respectively, 10%, 25%, 30%, and 35% of all of the tubes; in a various other embodiments '395 teaches that different arrangements of the number of tubes per pass and the number of passes may serve to achieve the same purpose of uniformity of thermal transfer across the device (see Figs. 2, 4, 6, and 10). This is treated as an admission that the number of tubes in each pass and their layout is a results effective variable.
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the number of tubes in each pass, as taught by ‘395, to achieve uniformity of thermal transfer across all sections of the heat exchanger, as the number of tubes per pass and the number of passes is recognized as a results effective variable.

Response to Arguments
Applicant’s arguments with respect to claim have been considered but are not persuasive.
The newly entered grounds of rejection, incorporating the teachings of the ‘349 reference, address the applicant’s arguments and the newly entered limitations.
It is noted that there is a separate mention in the applicant’s arguments about one-piece construction of the heat blocking members. However, as this is not related to any claim limitation, it is not addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/               Primary Examiner, Art Unit 3763